PRESENT:   All the Justices

SUNDAY LUCAS
                                                   OPINION BY
v.   Record No. 131064                     JUSTICE S. BERNARD GOODWYN
                                                 April 17, 2014
C. T. WOODY, JR., ET AL.


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                  Michael C. Allen, Judge Designate

     In this appeal, we consider whether a plaintiff who brings

a personal injury action relating to the conditions of her

confinement in a state or local correctional facility must be

incarcerated at the time her cause of action is filed in order

for the statute of limitations in Code § 8.01-243.2 to be

applicable to that action.

                              Background

     Sunday Lucas (Lucas) filed suits against C.T. Woody, Jr.,

Stanley Furman, Menyon Graham, Laura Terry, Robert Ford,

Anneika Brown, Carolyn Quigley, Robert Cushionberry, Yuvonka

Lewis and Darryl Hack (the Defendants).       She alleged that she

was injured by the Defendants’ course of conduct that began on

January 16, 2008, while she was incarcerated in the Richmond

City Jail, and concluded on March 11, 2008, when she was

released from the jail.

     Lucas filed her initial complaint against defendants

Woody, Graham, Terry, Ford, Brown, Quigley, Cushionberry and

Lewis on August 13, 2009, in the Circuit Court of the City of
Richmond (Circuit Court).    Another lawsuit concerning the same

events was filed against defendants Furman and Hack in the same

court on January 13, 2010.    The two suits were consolidated on

March 18, 2011.    The actions against all of the Defendants were

nonsuited by order dated October 5, 2011.

        On February 1, 2012, Lucas refiled her causes of action

against the Defendants in the Circuit Court.    In that

complaint, as in the previous complaints, Lucas asserted only

state law causes of action.    Lucas was not incarcerated when

she filed any of her lawsuits.

        In response to the complaint filed on February 1, 2012,

the Defendants filed a plea of the statute of limitations and

asserted the running of the statute of limitations in Code

§ 8.01-243.2 as an affirmative defense.    At a hearing on

September 20, 2012, the Circuit Court sustained the plea in bar

regarding the statute of limitations in Code § 8.01-243.2 as to

all of Lucas’s state claims, but granted Lucas leave to file an

amended complaint asserting federal claims under 42 U.S.C. §

1983.

        On October 11, 2012, Lucas filed an amended complaint

against the Defendants asserting claims pursuant to § 1983 only

(amended complaint).    Shortly thereafter, Lucas filed a motion

for leave to file a second amended complaint.    The proposed

second amended complaint contained the state law claims


                                  2
previously dismissed as barred by the statute of limitations,

as well as the § 1983 claims.   A motion to reconsider the

statute of limitations ruling regarding the state law claims

was filed with the motion for leave to amend and the proposed

second amended complaint.

     In response to the amended complaint, the Defendants each

filed a special plea of the statute of limitations alleging

that the § 1983 claims were barred by the applicable statute of

limitations or asserted the statute of limitations as a

defense.   At a hearing on March 1, 2013, the Circuit Court

considered and denied Lucas’s motion to reconsider its statute

of limitations ruling on the state law claims.   It also denied

her motion to file a second amended complaint.

     The Circuit Court thereafter considered the Defendants’

special pleas and affirmative defense of the statute of

limitations to the amended complaint.   The Defendants conceded

that a two-year statute of limitations applied to Lucas’s

§ 1983 claims.   The Defendants also conceded that the conduct

or injury claimed in support of the § 1983 action was the same

as the conduct or injury alleged in the state law claims.     The

primary issue considered by the Circuit Court in determining

whether such claims were barred by the statute of limitations

related to whether the claims alleged in the amended complaint




                                3
were allowed, by Code § 8.01-6.1, to relate back to the filing

of the initial complaints.

     The Circuit Court ruled that the due diligence and absence

of prejudice requirements of Code § 8.01-6.1 had not been

satisfied and that the § 1983 claims filed in 2012 did not

relate back to the original filings of the state law claims.

It sustained the special plea and affirmative defense of the

statute of limitations on the § 1983 claims.

     Lucas appeals.   This Court has granted the following

assignments of error:

          1.   The trial court erred in sustaining the
     defendants’ pleas in bar to Lucas’ state law causes
     of action based on the statute of limitations.

          2.   The trial court erred in refusing to grant
     Lucas leave to file a second amended complaint which
     would have allowed her to pursue the state law causes
     of action and a § 1983 cause of action.

                             Analysis

     Code § 8.01-243.2 states:

          No person confined in a state or local
     correctional facility shall bring or have brought
     on his behalf any personal action relating to the
     conditions of his confinement until all available
     administrative remedies are exhausted. Such action
     shall be brought by or on behalf of such person
     within one year after cause of action accrues or
     within six months after all administrative remedies
     are exhausted, whichever occurs later.




                                 4
     The facts surrounding the dates the causes of action

accrued and the filing dates of the complaints are not in

dispute.   Lucas’s complaints alleged that she was injured

between January 16, 2008, and March 11, 2008, while

incarcerated in the Richmond City Jail.   She was released

from incarceration on March 11, 2008.

     Lucas filed her initial complaints against the Defendants

on August 13, 2009, and January 13, 2010, and the actions were

refiled within six months of being nonsuited.   The issue of

whether the actions filed by Lucas related to the conditions of

her confinement is settled for purposes of this appeal in that

no party disputes the Circuit Court’s ruling in that regard.

Thus, the only issue is whether the statute of limitations

contained in Code § 8.01-243.2 is applicable in this instance.

     Where the facts are undisputed, as in the present

case, “the applicability of the statute of limitations is

a purely legal question of statutory construction which we

review de novo.”   Conger v. Barrett, 280 Va. 627, 630, 702
S.E.2d 117, 118 (2010).   In Conyers v. Martial Arts World

of Richmond, Inc., 273 Va. 96, 104, 639 S.E.2d 174, 178

(2007), our Court stated:

     When the language of a statute is unambiguous, we
     are bound by the plain meaning of that language.
     Furthermore, we must give effect to the legislature's
     intention as expressed by the language used unless a
     literal interpretation of the language would result


                                5
     in a manifest absurdity. If a statute is subject to
     more than one interpretation, we must apply the
     interpretation that will carry out the legislative
     intent behind the statute.

(Citations omitted.)

     Lucas asserts that the Circuit Court erred in

sustaining the Defendants’ pleas in bar to her state law

claims because Code § 8.01-243.2 is not applicable to her

claims.   In support of this position, Lucas argues that

the statute of limitations provision in Code § 8.01-243.2

does not apply because she was no longer “confined” at the

time she filed her actions.   Because she was not

incarcerated when she filed her actions, Lucas asserts

that she had two years from the time her causes of action

arose within which to file suit as provided in Code

§ 8.01-243(A).

     The Defendants claim that the statute of limitations,

stated in the second sentence of Code § 8.01-243.2,

applies to all personal actions related to conditions of

confinement in a state or local correctional facility.

They claim the statute of limitations is applicable

whether or not a plaintiff is still confined at the time

he or she files an action.

     In Bing v. Haywood, 283 Va. 381, 385, 722 S.E.2d 244,

246 (2012), this Court stated, “For the one-year provision



                                6
in Code § 8.01-243.2 to apply, the plaintiff must have

been confined at the time the cause of action accrued, and

the cause of action must relate to plaintiff’s conditions

of confinement.”   (Internal quotation marks omitted.)   It

is undisputed that Lucas was confined at the time the

cause of action accrued and that her causes of action

related to her conditions of confinement.

     As the Court’s holding in Bing reflects, the plain

language of the first sentence of Code § 8.01-243.2

requires that a person confined in a state or local

correctional facility exhaust all available administrative

remedies before bringing a personal injury action relating

to conditions of confinement.    The second sentence of Code

§ 8.01-243.2 creates a statute of limitations period for

the cause of action mentioned in the first sentence of the

statute — a personal injury cause of action relating to

the conditions of confinement in a state or local

correctional facility.    This case concerns the question,

which was not directly addressed in Bing, of whether the

statute of limitations in Code § 8.01-243.2 applies when

the plaintiff is no longer incarcerated at the time she

files her action relating to conditions of her

confinement.   It does.




                                 7
     The terms “[s]uch action” and “such person” used in

the Code § 8.01-243.2 statute of limitations provision are

not defined.   As mentioned above, “[s]uch action” clearly

refers to a personal action relating to the conditions of

the plaintiff’s confinement.   The parties, however,

disagree as to what the term “such person” refers.     Lucas

claims it refers to a person confined in a state or local

correctional facility.   The Defendants assert that it

refers to a person who brings or has brought on his behalf

a personal action relating to the conditions of his or her

confinement.   Both interpretations of “such person” can be

supported by the language of the statute.

     If the term “such person” is interpreted as urged by

Lucas, the applicability of the statute of limitations is

dependent upon whether a plaintiff is confined at the time

he or she brings an action relating to conditions of

confinement.   If the term is interpreted as urged by the

Defendants, the statute of limitations in Code § 8.01-

243.2 applies to all personal actions relating to the

conditions of confinement.

     The first sentence of Code § 8.01-243.2 clearly

requires a person who is confined to exhaust all

administrative remedies before filing a personal action

relating to conditions of confinement.   This makes sense


                                8
in that an individual would necessarily need to be

confined in order to take advantage of administrative

remedies offered by a state or local correctional

facility.   However, a person does not need to be confined

to file a personal action relating to the conditions of

his or her confinement.   Therefore, it does not follow

that the legislature intended continued confinement to be

a prerequisite for the applicability of the statute of

limitations imposed upon a personal action relating to

conditions of the plaintiff’s confinement.

     Having the applicability of a statute of limitations

change based upon the confinement status of the plaintiff

at the time a lawsuit is filed, rather than the particular

cause of action asserted and the plaintiff’s status at the

time the action accrued would be anomalous.   It would

result in two different and shifting statutes of

limitations for the same cause of action relating to a

plaintiff’s conditions of confinement.   It would create

uncertainty concerning when the statute of limitations for

personal actions relating to confinement has run because a

claim barred by the statute of limitations in Code § 8.01-

243.2 could be revived by a change in a plaintiff’s

confinement status and a resulting change in the

applicable statute of limitations.   Reading the statute as


                                9
Lucas suggests, such that the applicability of Code

§ 8.01-243.2 is dependent upon the plaintiff’s confinement

status at the time suit is filed, would produce bizarre

results.   For instance, it would allow a cause of action

otherwise barred by the statute of limitations to be

revived upon the individual’s release from incarceration,

and then, perhaps, to be extinguished once again if the

individual is reincarcerated before filing suit.    The

purpose of a statute of limitations is to provide parties

and potential parties certainty with regard to when a

cause of action is extinguished; the interpretation of

Code § 8.01-243.2 urged by Lucas would do the opposite.

     Additionally, Code § 8.01-230 provides that “the

right of action shall be deemed to accrue and the

prescribed limitation period shall begin to run from the

date the injury is sustained.”   When Code § 8.01-230 is

read in conjunction with Code § 8.01-243.2, the statutes

mandate the conclusion that a cause of action for personal

injury related to conditions of confinement in a state or

local correctional facility accrues on, and the statute of

limitations period begins to run from, the date the injury

is sustained.   If a person’s confinement status is

relevant, it is the confinement status of the plaintiff at

the time that the cause of action accrues that determines


                                 10
the proper statute of limitations.   Inherently, a personal

action relating to conditions of confinement accrues while

the plaintiff is confined.   So, even if the language in

the Code § 8.01-243.2 statute of limitations is

interpreted as Lucas argues, that statute of limitations

would still apply to any claim relating to the conditions

of a plaintiff’s confinement.

     The statute of limitations in Code § 8.01-243.2

applies to personal actions relating to conditions of

confinement in a state or local correctional facility.

The General Assembly clearly intended to impose a defined

end-point for commencement of such claims.    There is no

obvious rationale which explains how exempting individuals

from that statute of limitations upon their release from

incarceration would further that intent.   We rule that the

statute of limitations provision in Code § 8.01-243.2

applies to all personal actions relating to the conditions

of an individual’s confinement regardless of whether the

plaintiff is still incarcerated when such action is filed.

Thus, the Circuit Court did not err in finding that

Lucas’s state law claims were barred by the statute of

limitations contained in Code § 8.01-243.2.

     Lucas also alleges that the Circuit Court erred in

not granting leave for her to file a second amended


                                11
complaint.   The applicable standard of review for this

assignment of error is an abuse of discretion standard.

“On appeal, review of the trial court’s decision to grant

or deny a motion to amend is limited to the question

whether the trial judge abused his discretion.”       Hetland

v. Worcester Mutual Ins. Co., 231 Va. 44, 46, 340 S.E.2d
574, 575 (1986).    We hold that the Circuit Court did not

abuse its discretion in refusing to grant Lucas leave to

file her second amended complaint, which sought to

reassert state law claims that the court had properly

dismissed pursuant to pleas in bar.

                           Conclusion

     Accordingly, for the reasons stated above, we will

affirm the judgment of the Circuit Court.

                                                      Affirmed.


JUSTICE MILLETTE, with whom JUSTICE MIMS and JUSTICE POWELL
join, dissenting.

     I believe the majority fails to apply the plain language

of Code § 8.01-243.2, and instead improperly invokes the

doctrines of ambiguity and absurdity to apply the statutory

language it might have preferred.       I therefore respectfully

dissent.

             I.    The Applicable Statute of Limitations

A.   Code § 8.01-230


                                  12
     Code § 8.01-230 reads in relevant part:

     In every action for which a limitation period is
     prescribed, the right of action shall be deemed to
     accrue and the prescribed limitation period shall
     begin to run from the date the injury is sustained in
     the case of injury to the person or damage to
     property.

     Code § 8.01-230 establishes when a plaintiff's cause

of action accrues and when the applicable statute of

limitations begins to run.    Notably, Code § 8.01-230 does

not identify what statute of limitations applies to any

particular cause of action.   That is, although Code § 8.01-

230 certainly provides a starting point for a court to

determine when a statute of limitations clock begins, it

provides no guidance to determine just how long that clock

will run before time has run out.

     This appeal requires us to resolve whether Lucas's

conditions of confinement action is governed by the two

year limitations period in Code § 8.01-243, or by the

variable limitations period in Code § 8.01-243.2.   Because

the plain language of Code § 8.01-243.2 does not apply to

Lucas's action, I would hold that the two year limitations

period prescribed by Code § 8.01-243 governs.

B.   Code § 8.01-243.2

     Code § 8.01-243.2 consists of only two sentences and reads

in its entirety:



                                 13
     [1] No person confined in a state or local
     correctional facility shall bring or have brought on
     his behalf any personal action relating to the
     conditions of his confinement until all available
     administrative remedies are exhausted. [2] Such
     action shall be brought by or on behalf of such
     person within one year after [the] cause of action
     accrues or within six months after all administrative
     remedies are exhausted, whichever occurs later.

(Bracketed numbers added.)

     Sentence [1] is not a statute of limitations provision.

Instead, it creates a prerequisite for a person currently

"confined in a state or local correctional facility" who wants

to "bring" an action "relating to the conditions of his

confinement."   Code § 8.01-243.2.       Before bringing such an

action, such person must first "exhaust[]" "all available

administrative remedies."    Id.    Sentence [1] does not apply to

Lucas because she was not "confined in a state or local

correctional facility" when she "brought" her February 2012

complaint.

     Sentence [2] of Code § 8.01-243.2 is a statute of

limitations provision.   Two key terms are used in this

sentence: "[s]uch action" and "such person."        These terms are

not defined within Sentence [2].        However, this Court

"examine[s] a statute in its entirety, rather than by isolating

particular words or phrases."      Small v. Fannie Mae, 286 Va.
119, 127, 747 S.E.2d 817, 821 (2013).        Indeed, by using the

word "such" to modify both "action" and "person," Sentence [2]


                                   14
directs this Court to look elsewhere in the same statute to

understand those terms.   See, e.g., Smith v. Commonwealth, 190
Va. 10, 18, 55 S.E.2d 427, 430 (1949) ("In our opinion, 'such

person' in the second portion of [then existing Code § 4488]

refers to 'any person' in the first portion thereof."); see

also Black's Law Dictionary 1570 (9th ed. 2009) (defining the

adjective "such" as referring to "[t]hat or those; having just

been mentioned").

     The only other provision within Code § 8.01-243.2 alluding

to "person" and "action" is Sentence [1].   It is there that

this Court can find what actions and persons are governed by

Sentence [2].   Thus, "[s]uch action" and "such person" are not

ambiguous terms by being "difficult to comprehend" or

"lack[ing] clearness and definiteness."   Brown v. Lukhard, 229
Va. 316, 321, 330 S.E.2d 84, 87 (1985).

     In Sentence [1], "[s]uch action" is defined as "any

personal action relating to the conditions of his [or her]

confinement."   Code § 8.01-243.2; see also Bing v. Haywood, 283
Va. 381, 385, 722 S.E.2d 244, 245-46 (2012).   In Sentence [1],

"such person" is defined as a "person confined in a state or

local correctional facility."   Code § 8.01-243.2.   The terms

"action" and "person," as used in Sentence [2], are matched

with the phrases in Sentence [1] that define those very terms.

Thus, this is the "plain, obvious, and rational meaning" of the


                                15
terms "[s]uch action" and "such person," and it is the

construction that this Court must "prefer[] over any curious,

narrow, or strained construction."   Lawlor v. Commonwealth, 285
Va. 187, 237, 738 S.E.2d 847, 875 (2013).   Indeed, this is the

method this Court employed to previously define "[s]uch action"

as a "personal action relating to the conditions of [the

plaintiff's] confinement."   See Bing, 283 Va. at 387, 722

S.E.2d at 247.   It stands to reason that this Court should also

employ this method to define "such person" in this case.

     Substituting the applicable phrases from Sentence [1] for

the terms "[s]uch action" and "such person," Sentence [2]

reads:

     ["[A]ny personal action relating to the conditions of
     his confinement"] shall be brought by or on behalf of
     [a "person confined in a state or local correctional
     facility"] within one year after cause of action
     accrues or within six months after all administrative
     remedies are exhausted, whichever occurs later.

Code § 8.01-243.2.

     With these statutory definitions plugged into Sentence

[2], the plain language is clear.    The statute of limitations

provision in Code § 8.01-243.2 applies only if two requirements

are met: if "[s]uch action" is a "personal action relating to

the conditions of [the plaintiff's] confinement," and if that

personal action is "brought by or on behalf of such person,"




                                16
who is a "person confined in a state or local correctional

facility."   See Bing, 283 Va. at 387, 722 S.E.2d at 247.

                1.   The "Such Action" Requirement

     In this case, Lucas's state law claims related to the

conditions of her confinement at the Richmond Jail.   Indeed,

Lucas was confined at a state or local correctional facility at

the time her cause of action accrued because the injuries

giving rise to Lucas's state law claims occurred while Lucas

was an inmate at the Richmond Jail.   See Code § 8.01-230; Laws

v. McIlroy, 283 Va. 594, 599, 724 S.E.2d 699, 702 (2012); see

also Bing, 283 Va. at 387, 722 S.E.2d at 247.   Because Lucas's

claims relate to the conditions of the confinement she endured

when her cause of action accrued, the "[s]uch action"

requirement was satisfied.   Bing, 283 Va. at 385-87, 722 S.E.2d

at 245-47.

                2.   The "Such Person" Requirement

     The "[s]uch action" requirement looks to see if the

plaintiff was confined at the time her cause of action accrued.

In contrast, the "such person" requirement evaluates whether

the plaintiff was a person "confined" when the action is

"brought."   When a plaintiff's cause of action accrues is not

synonymous with when a plaintiff "brought" a personal action.

     A personal action is brought when a complaint is filed.

See Ahari v. Morrison, 275 Va. 92, 96, 654 S.E.2d 891, 894


                                17
(2008) ("Only at that time was the amended complaint deemed

filed, thereby adding the new party defendants and commencing

the action as to them."); Mendenhall v. Douglas L. Cooper,

Inc., 239 Va. 71, 76, 387 S.E.2d 468, 471 (1990) ("[I]t is

well-established that when a new party is brought into a suit

by an amended pleading, the suit must be deemed to have been

commenced as to him at the time that he was so brought in."

(internal quotation marks omitted)); see also Bulala v. Boyd,

239 Va. 218, 224, 389 S.E.2d 670, 672 (1990) ("[Plaintiffs]

brought this civil action against [defendant] by complaint

filed in the United States District Court for the Eastern

District of Virginia.").    In contrast, a "cause of action

accrues [at the time when] the injury is sustained in the case

of injury to the person."    McIlroy, 283 Va. at 599, 724 S.E.2d

at 702 (internal quotation marks omitted); see also Code

§ 8.01-230.

     Thus, the "such person" requirement is met when the

plaintiff was "confined" at the time when that plaintiff

"brought" her personal action.    Code § 8.01-243.2 (emphasis

added).   In this case, Lucas was not "confined in a state or

local correctional facility" when she "brought" her "conditions

of . . . confinement" action by filing the February 2012

complaint.    Thus, the "such person" requirement was not

satisfied.


                                 18
     For these reasons, by its plain language, the statute of

limitations provision in Code § 8.01-243.2 did not apply to

Lucas's state law claims alleged in her February 2012

complaint.

C.   The Court Ignores the Plain Language of Code § 8.01-243.2

     Today, the Court commits error by incorrectly invoking the

doctrines of ambiguity and absurdity — while conspicuously

refusing to identify those doctrines by their names — to avoid

the plain language of Code § 8.01-243.2.

           1.    The Court Finds Ambiguity Where None Exists

     The Court summarily holds that two interpretations of the

phrase "such person" appearing in Sentence [2] can be supported

by the language of the statute.     It utilizes this ambiguity to

justify its deviation from the plain language of the statute.

However, this invocation of ambiguity is valid only if the

Court ignores the plain language of Sentence [1], which it

cannot do.      BBF, Inc. v. Alstom Power, Inc., 274 Va. 326, 331,

645 S.E.2d 467, 469 (2007) ("[W]e are not free . . . to ignore

language[] contained in statutes.") (quoting SIGNAL Corp. v.

Keane Federal Sys., Inc., 265 Va. 38, 46, 574 S.E.2d 253, 257

(2003)).

     The first understanding of "such person," argued for by

Lucas, is what Sentence [1] states plainly: "such person[s]"

are those plaintiffs who, simply and unqualifiedly, are


                                   19
"confined."    (Emphasis added.)    This is how Sentence [1]

clearly reads without judicial alteration.

       The second understanding of "such person," argued for by

the Defendants, is that it refers to all persons who bring a

conditions of confinement claim regardless of their confinement

status when the action is brought.      But the Defendants' reading

of "such person" is supported by the statutory language only if

the Court ignores the statement in Sentence [1] that a "person"

is someone who is "confined in a state or local correctional

facility."    By embracing such a reading, however, the Court

abandons its obligation "to provide meaning to all the words of

a statute," and thereby impermissibly creates an ambiguity

where none otherwise exists.       Commonwealth v. Squire, 278 Va.
746, 752, 685 S.E.2d 631, 634 (2009); see LaCava v.

Commonwealth, 283 Va. 465, 471, 722 S.E.2d 838, 841 (2012).

  2.    The Court Utilizes the Absurdity Doctrine to Impose Its
                        Policy Preferences

       The Court does not invoke the absurdity doctrine by name,

but instead describes the application of the plain language of

Code § 8.01-243.2 as being "anomalous" and "bizarre."      Taking

this assessment of the plain language at face value reveals

error, because the Court "traverse[s] the separation of powers

and enter[s] the domain of . . . questions of legislative

policy."   Starrs v. Commonwealth, 287 Va. 1, 14, 752 S.E.2d
20
812, 820 (2014) (internal quotation marks omitted).   It is not

the role of the judicial branch to question the soundness of

the policies adopted by the political branches.    Elizabeth

River Crossings OpCo, LLC v. Meeks, 286 Va. 286, 309, 749
S.E.2d 176, 187 (2013) ("[If the political branches have] acted

within the constitutional boundaries that limit the exercise of

their governmental power, . . . then their policy decisions are

subject to, and properly evaluated by, the political will of

the people, and [this Court has] no authority to override such

political decisions.").

     But a deeper problem exists with the Court's avoidance of

the absurdity doctrine.   Both the circuit court and the

Defendants characterized the application of the plain language

of Code § 8.01-243.2 as being absurd.   The Court today adopts

those arguments as its own, but simply reframes the argument as

describing an "anomalous" and "bizarre" result, rather than an

absurdity.   To the extent this is the Court's invocation of the

absurdity doctrine in all but name, it is error.   No absurdity

results from applying the plain language of Code § 8.01-243.2.

     The absurdity doctrine is a tool of statutory construction

employed in rare circumstances involving fundamentally flawed

legislative drafting.   The doctrine is implicated only if

adopting the plain language of a statute would result in

absurdity.   See Cook v. Commonwealth, 268 Va. 111, 116, 597


                                21
S.E.2d 84, 87 (2004).   If an absurd result would occur, this

Court replaces the literal meaning of the statute's plain

language with a construction avoiding such absurdity.    See,

e.g., Baker v. Wise, 57 Va. (16 Gratt.) 139, 214-15 (1861).

     Because of the absurdity doctrine's potential to enable

the judicial branch to appropriate the Commonwealth's

legislative power, which is constitutionally vested in the

General Assembly, Va. Const. art. IV, § 1, this Court prohibits

courts from exploiting that doctrine as a back door to impose

their own policy preferences upon duly enacted statutes.     To

this end, we recognize absurdity in only two narrowly defined

situations: when "the law would be internally inconsistent,"

and when the law would be "otherwise incapable of operation."

Covel v. Town of Vienna, 280 Va. 151, 158, 694 S.E.2d 609, 614

(2010).    A related doctrine, although not directly arising from

absurdity, requires that when the plain language of multiple

statutes conflict, this Court construes those statutes in

harmony.    See Boynton v. Kilgore, 271 Va. 220, 228-29 & n.11,

623 S.E.2d 922, 926-27 & n.11 (2006).

     Applying the plain language of Code § 8.01-243.2, so that

its statute of limitations provision applies only if the

plaintiff is "confined" at the time the action is "brought," is

not absurd.   It is not internally inconsistent because it

applies identically to identically situated plaintiffs: the


                                 22
statute of limitations consistently applies to all plaintiffs

who are "confined" at the time their action is "brought," and

consistently does not apply to all plaintiffs who are not

"confined" at the time their action is "brought."   It is not

incapable of operation because a court need only determine

whether a plaintiff is or is not "confined" when the complaint

was "brought."   And it does not conflict with any other

statutory provision because, when Code § 8.01-243.2 does apply,

it still operates in conjunction with Code § 8.01-230 for the

separate determination of when the plaintiff's cause of action

accrued and when the limitations period began to run.

                         II.   Conclusion

     Because I believe the Court fundamentally errs in its duty

to construe the plain language of Code § 8.01-243.2, I must

respectfully dissent.




                                23